                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               3:12-cr-13-MOC-DCK-3


 UNITED STATES OF AMERICA,                     )
                                               )
                                               )
 Vs.                                           )             ORDER
                                               )
                                               )
 TIMOTHY JAMES DONAHUE,                        )
                                               )
                 Defendant.                    )


        THIS MATTER is before the Court on Defendant’s Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 331). Defendant, currently incarcerated at FCM-

Butner, in Butner, North Carolina, moves, pursuant to 18 U.S.C. § 3142(i), to be released to home

confinement for the remainder of his sentence. The Government has responded in opposition to

the motion. Defendant’s motion is denied because, as the Government notes, Defendant has not

exhausted his administrative remedies by first seeking release from the BOP.

        Having thus considered defendant’s motion and reviewed the pleadings, the Court enters

the following Order.

                                          ORDER

        IT IS, THEREFORE, ORDERED that Defendant’s Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 331), is DENIED.

                                        Signed: August 21, 2020




       Case 3:12-cr-00013-MOC-DCK Document 336 Filed 08/21/20 Page 1 of 1
